Order, Supreme Court, New York County (Richard Lowe, III, J.), entered August 13, 1996, which granted plaintiff’s motion to reargue a prior order, same court and Justice, entered March 13, 1996, granting defendant’s motion for summary judgment dismissing this action under the Federal Employers’ Liability Act (45 USC § 51 et seq.), and upon reargument, denied the motion, unanimously affirmed, without costs.
Plaintiff’s testimony at the examination before trial, that she "constantly” told defendant’s supervisors of the threats that her co-employee directed at her, "report[ing] everything”, recounting the nature of those threats and specific violent incidents, created a triable issue of fact as to whether the danger that the co-employee presented to plaintiff was reasonably foreseeable. Concur—Nardelli, J. P., Rubin, Mazzarelli and Andrias, JJ.